Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a notice of allowance in response to the remarks filed 12/08/2021. Claims 1-5, 7-12 and 14-19 were amended by these communications.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Emmanuel Rivera on 12/8/2021. Applicant agreed to include the examiner proposed amendment to overcome 35 U.S.C. 103. 

The application has been amended as follows:

(Currently Amended)	A system configured that facilitates encouragement of conversion of customers during their online journeys, the system comprising:
one or more hardware processors configured by machine-readable instructions to:
monitor using a monitoring module of an information handling system, an online journey of a customer with an entity;
profile the customer using a monitoring module of the information handling system, to a mnemonic descriptor preceding the human name, and wherein the profiling selection is based at least in part, on a closest match between the customer 's online journey and its selected persona of the pluralities of personas; 
provide a training corpus to a profile engine of the information handling system, wherein the training corpus includes historical data related to multiple customers, historical data related to customer-and-entity interactions of the multiple customers, and historical data of online journeys of multiple customers, and historical data regarding conversions of the multiple customers; 
train the profile engine using machine learning, to generate the pluralities of personas that categorize the multiple customers based on their customer-and-entity interactions;
predict a lack of conversion by the customer during the monitored online journey of the customer, the prediction being based, at least in part, on the selected persona of the customer wherein a conversion includes the customer purchasing or committing to purchase goods or services from the entity, wherein the predicting of lack of conversion considers a life of an online campaign as a factor; and 
in response to the prediction, offer an optional online path forward for the customer's online journey to the customer, the optional online path being one that is likely to lead to conversion of the customer, wherein the prediction is based, at least in part, on a path to conversion for the selected persona. 
(Original)	The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to send the customer onto the 
(Original)	The system of claim 1, wherein the entity has an ongoing online marketing campaign with one or more online channels for customer-to-entity interaction.
(Original)	The system of claim 1, wherein an online journey of the customer includes interactions between the customer and the entity that occur on a public communications network.
(Original)	The system of claim 1, wherein the profiling considers present and historical data related to the customer and present and historical data related to customer-and-entity interactions.
(Canceled)	
(Previously Presented)	The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to determine likely paths to conversion for one or more of the categorized personas.
(Currently Amended)	A method that facilitates conversion of customers during their online journeys, the method comprising:
monitoring using a monitoring module of an information handling system, an online journey of a customer with an entity;
profiling the customer using a monitoring module of the information handling system, to select a persona of a plurality of personas, each persona having one or more prototype customer journeys associated therewith and defined by a human name and a mnemonic descriptor preceding the human name, and wherein the 
providing a training corpus to a profile engine of the information handling system, wherein the training corpus includes historical data related to multiple customers, historical data related to customer-and-entity interactions of the multiple customers, and historical data of online journeys of multiple customers, and historical data regarding conversions of the multiple customers; 
training the profile engine using machine learning, to generate the pluralities of personas that categorize the multiple customers based on their customer-and-entity interactions;
predicting a lack of conversion by the customer during the monitored online journey of the customer, the prediction being based, at least in part, on the selected persona of the customer wherein a conversion includes the customer purchasing or committing to purchase goods or services from the entity, wherein the predicting of lack of conversion considers a life of an online campaign as a factor.; and 
in response to the prediction, offer an optional online path forward for the customer's online journey to the customer, the optional online path being one that is likely to lead to conversion of the customer, wherein the prediction is based, at least in part, on a path to conversion for the selected persona. 
(Original)	The method of claim 8, further comprising sending the customer onto the selected optional path towards conversion.
(Original)	The method of claim 8, wherein the entity has an ongoing online marketing campaign with one or more online channels for customer-to-entity interaction.
(Original)	The method of claim 8, wherein an online journey of the customer includes interactions between the customer and the entity that occur on a public communications network.
(Original)	The method of claim 8, wherein the profiling considers present and historical data related to the customer and present and historical data related to customer-and-entity interactions.
(Canceled)	
(Previously Presented)	The method of claim 8, further comprising determining likely paths to conversion for one or more of the categorized personas.
(Currently Amended)	A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method that facilitates conversion of customers during their online journeys, the method comprising:
monitoring an online journey of a customer with an entity;
monitoring using a monitoring module of an information handling system, an online journey of a customer with an entity;
profiling the customer using a monitoring module of the information handling system, to select a persona of a plurality of personas, each persona having one or more prototype customer journeys associated defined by a human name and a mnemonic descriptor preceding the human name, and wherein the profiling selection is based, at least in part, on a closest match between the customer 's online journey and its selected persona of the pluralities of personas; 

training the profile engine using machine learning, to generate the pluralities of personas that categorize the multiple customers based on their customer-and-entity interactions;
predicting a lack of conversion by the customer during the monitored online journey of the customer, the prediction being based, at least in part, on the selected persona of the customer wherein a conversion includes the customer purchasing or committing to purchase goods or services from the entity, wherein the predicting of lack of conversion considers a life of an online campaign as a factor; and 
in response to the prediction, offer an optional online path forward for the customer's online journey to the customer, the optional online path being one that is likely to lead to conversion of the customer, wherein the prediction is based, at least in part, on a path to conversion for the selected persona.
(Original)	The computer-readable storage medium of claim 15, wherein the method further comprises sending the customer onto the selected optional path towards conversion.
(Original)	The computer-readable storage medium of claim 15, wherein the entity has an ongoing online marketing campaign with one or more online channels for customer-to-entity interaction.
(Original)	The computer-readable storage medium of claim 15, wherein an online journey of the customer includes interactions between the customer and the entity that occur on a public communications network.
(Original)	The computer-readable storage medium of claim 15, wherein the profiling considers present and historical data related to the customer and present and historical data related to customer-and-entity interactions.
(Canceled)	
(Canceled)	
(Canceled) 
(Canceled)  


Status of Claims
Claims 1-5, 7-12, and 14-19 are pending.
Claims 1, 8, 15 are currently amended.
Claims 6, 13, and 20-23 are cancelled. 
Claims 1-5, 7-12, and 14-19 are allowed.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed.

Reasons for Allowance
With respect to the 35 USC 103 rejections, none of the prior art of record, taken individually or in any combination, teach, inter alia,
A system/method configured that facilitates encouragement of conversion of customers during their online journeys, the system comprising:
one or more hardware processors configured by machine-readable instructions to:
monitor using a monitoring module of an information handling system, an online journey of a customer with an entity;
profile the customer using a monitoring module of the information handling system, to select a persona of a plurality of personas, each persona having one or more prototype customer journeys associated therewith and defined by a human name and a mnemonic descriptor preceding the human name, and wherein the profiling selection is based at least in part, on a closest match between the customer 's online journey and its selected persona of the pluralities of personas; 

train the profile engine using machine learning, to generate the pluralities of personas that categorize the multiple customers based on their customer-and-entity interactions;
predict a lack of conversion by the customer during the monitored online journey of the customer, the prediction being based, at least in part, on the selected persona of the customer wherein a conversion includes the customer purchasing or committing to purchase goods or services from the entity, wherein the predicting of lack of conversion considers a life of an online campaign as a factor; and 
in response to the prediction, offer an optional online path forward for the customer's online journey to the customer, the optional online path being one that is likely to lead to conversion of the customer, wherein the prediction is based, at least in part, on a path to conversion for the selected persona. 

The prior art references most closely resembling the Applicant’s claimed invention are Vemana (US Pub. No. US 20140297363 A1) (hereinafter, Vemana) in view of Vijayaraghavan et al. (US Pub. No. 20160217515) (hereinafter, Vijayaraghavan) in further view of view of Samra (US Patent No. 7006979) (hereinafter, Samra).  

Vemana teaches an example implementation of a first-party data and third-party data and generates a customer profile for the customer of a merchant based on the first-party data and the 

However, the system in Vemana does not explicitly disclose each persona having one or more prototype customer journeys associated therewith and defined by a human name and a mnemonic descriptor preceding the human name, and wherein the profiling selection is based at least in part, on a closest match between the customer 's online journey and its selected persona of the pluralities of personas. 

Vijayaraghavan discloses a method and apparatus enables identification of customer characteristics and behavior, and predicts the customer's intent. Such prediction can be used to adopt various business strategies to increase the chances of conversion of customer interaction to a sale, and thereby can increase revenue, and/or enhance the customer's experience.

However, the method in Vijayaraghavan does not explicitly disclose each persona having one or more prototype customer journeys associated therewith and defined by a human name and a mnemonic descriptor preceding the human name, and wherein the profiling selection is based at least in part, on a closest match between the customer 's online journey and its selected persona of the pluralities of personas. 

Samra teaches methods and systems for increasing efficiency of a marketing campaign are disclosed. The method uses a system including a database containing customer demographic data and includes the steps of building models of predicted customer profiles and generating scores for prospective customers in the database based on predicted customer profiles.

a mnemonic descriptor preceding the human name, and wherein the profiling selection is based at least in part, on a closest match between the customer 's online journey and its selected persona of the pluralities of personas. 

Moreover, since the specific combination of claim elements recited in claims 1, 8, and 15 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Vemana in view of Vijayaraghavan in further view of Samra and/or any other additional reference(s) would be improper to teach the claimed invention.

While the teachings of Vemana in view of Vijayaraghavan in further view of Samra separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA. ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623